DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  the second line of the claim should read “obtaining frames for rendering from a base device” to make the recitation clearer.  Appropriate correction is required.

Claims 14 and 20 are objected to because of the following informalities:  the final clause of each claim recites “determining” when they should recite “determine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6, 8-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michail et al, U.S. Publication No. 2015/0310665 in view of Kubota et al, U.S. Publication No. 2003/0217246 and Sandstrom, U.S. Publication No. 2012/0079494.

Regarding claim 14, Michail teaches a device (see Michail Figure 1, head mounted device (HMD) 19) comprising: 

an image acquisition interface (see Figure 2B, which shows an embodiment of HMD 19 of Figure 1, capture device 213 along with paragraph [0050], eye tracking system 221 along with paragraph [0049], and orientation sensor 238 along with paragraph [0048]); and 

one or more processors (see Figure 2B, processing unit 236 and paragraph [0048]) to: 

obtain image data associated with a field of view acquired by the image acquisition interface (see paragraph [0050]); 

determine pose data based at least in part on inertial measurement unit (IMU) information, wherein the pose data corresponds to a current posture of the user a user measured by the image acquisition interface (see Figure 3A, paragraph [0037] which indicates that the elements shown in Figure 3A are a part of the HMD 19 of Figure 1, and paragraph [0054]); 

determine gaze estimation based at least in part on eye tracking information obtained through the image acquisition interface (see Figure 2B, eye tracking system 221 and paragraph [0051]); 

determine an arrangement for the image data, the pose data, and the gaze estimation (see paragraph [0046] which indicates that data is stored on mobile device 5 of Figure 2A) for a plurality of processes communicable with the image acquisition interface (see paragraph [0036] and Figures 6-8);

determining an access schedule for the plurality of processes (this is well-known for devices with multiple processes that must share data such as a virtual reality system taught in paragraph [0120]).

Michail does not expressively teach 

the arrangement is based at least in part on a plurality of characteristics of a plurality of processes communicable; and 

the access schedule is based at least in part on at least one of: the arrangement for the image data, the pose data, and the gaze estimation, the plurality of 

However, Kubota in a similar invention in the same field of endeavor teaches a device (see Kubota Figure 2) which determines an arrangement for data (see claim 6) for performing a plurality of processes (see paragraph [0052] referring to applications) as taught in Michail wherein 

the arrangement is based at least in part on a plurality of characteristics of a plurality of processes communicable with the interface (see claim 6 where the priority of the application is the characteristic).  

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of arranging data by a characteristic of a process as taught in Kubota with the system taught in Michail, the motivation being to reduce power consumption in the system (see Kubota paragraph [0083]). 

Michail in view of Kubota does not expressively teach 

the access schedule is based at least in part on at least one of: the arrangement for the image data, the pose data, and the gaze estimation, the plurality of 

However, Sandstrom in a similar invention in the same field of endeavor teaches a device (see Sandstrom Figure 1) performing a plurality of processes with a plurality of characteristics according to an access schedule (see paragraph [0052] wherein the applications are processes and the priorities are the characteristic of each process) as taught in Michail in view of Kubota wherein

the access schedule is based at least in part on the plurality of characteristics and hardware timing parameters associated with the device (see paragraph [0052]). 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of creating an access schedule for processes based in part of a characteristic of each process and hardware timing parameters as taught in Sandstrom with the system taught in Michail in view of Kubota, the motivation being to maximize processing throughput of the processes (see Sandstrom paragraph [0052]).

Independent claims 1 and 20 recite similar limitations as claim 14, and further recite a non-transitory memory/ non-transitory computer-readable medium having instructions encoded thereon which, when executed by one or more processors (see Michail paragraph [0048]).

Regarding claim 4, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 1, and further teaches 

obtaining from a base device frames for rendering, wherein the frames are associated with timestamps; predicting a rendering pose at a rendering time based on a trajectory of the pose data and the timestamps; and adjusting the frames using the rendering pose at the rendering time (see Michail paragraphs [0028]-[0029] and [0052]. The use of timestamps is implied since the frames are adjusted based on different timings as recited).

Regarding claim 8, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 1, and further teaches wherein the image data, the pose data, and the gaze estimation are stored in a storage device and the arrangement for the image data, the pose data, and the gaze estimation includes at least one of a layout or a sequencing for storing the image data, the pose data, and the gaze estimation in the storage device (see Michail paragraph [0046] as combined with Kubota Figure 2 and claim 6).

claim 9, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 1, and further teaches wherein the image acquisition interface includes an image sensor for acquiring the image data associated with the field of view (see Michail Figure 2B, image capture device 213 and paragraph [0047]).

Regarding claim 10, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 1, and further teaches wherein the image acquisition interface includes an IMU for measuring the current posture of the user (see Michail Figure 2B, sensor 238 and paragraphs [0048] and [0054]).

Regarding claim 11, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 1, and further teaches wherein the image acquisition interface includes an eye tracker for obtaining the eye tracking information (see Michail Figure 2B, eye tracking system 221 along with paragraph [0049]).

Regarding claim 13, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 12, and further teaches wherein the hardware timing parameters are associated with at least one of an image sensor, an IMU, an eye tracker, a controller, a processor (see Sandstrom paragraph [0052]), or a communication device.

claim 17, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 14, and further teaches wherein the one or more processors are further to: 

access the arrangement according to the access schedule in order to generate a scene for display; and display the scene using data obtained from the arrangement and according to the access schedule, wherein the data is a subset of at least one of the image data, the pose data, and the gaze estimation (see Michail paragraph [0028] as combined and Sandstrom paragraph [0052]).

Claim 6 recites similar limitations as claim 17, and is rejected under similar rationale.
Regarding claim 18, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 14, and further teaches wherein the image acquisition interface includes an image sensor for acquiring the image data associated with the field of view, an IMU for measuring the current posture of the user, and an eye tracker for obtaining the eye tracking information (see Michail Figure 2B, which shows an embodiment of HMD 19 of Figure 1, capture device 213 along with paragraph [0050], eye tracking system 221 along with paragraph [0049], and orientation sensor 238 along with paragraph [0048]).

Regarding claim 19, Michail in view of Kubota and Sandstrom teaches all the limitations of claim 14, and further teaches wherein the plurality of characteristics (see Sandstrom paragraph [0052] as combined with Michail Figure 2B).

Claim 12 recites similar limitations as claim 19, and is rejected under similar rationale.

Allowable Subject Matter
Claims 2, 3, 5, 7, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637